PER CURIAM.
American Reliance Insurance Company appeals a final judgment entered pursuant to a jury verdict. We affirm the judgment find*576ing that, based on competent substantial evidence, the jury was entitled to determine that the Martinezes’ unilateral actions were insufficient to effectuate a cancellation of the American Reliance policy, Dedmon v. State Farm Mut. Auto. Ins. Co., 408 So.2d 822 (Fla. 3d DCA1982), and to determine further that American Reliance breached the insurance contract. Cf. Jones v. Utica Mut. Ins. Co., 463 So.2d 1153 (Fla.l985)(jury can determine whether facts of ease fall within scope of coverage). The record demonstrates that American Reliance did not provide Fleet Real Estate Funding Corporation, the mortgagee and loss payee, with statutory notice of cancellation or notice of cancellation as required by the policy. See Fidelity & Deposit Co. of Maryland v. First State Ins. Co., 677 So.2d 266 (Fla.1996). The final judgment must therefore be affirmed.1
Appellant’s remaining points lack merit.
Affirmed.

. This disposition renders the cross-appeals moot.